Citation Nr: 0519706	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss, on appeal from the initial grant of service connection.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and DMC




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1951 and from August 1952 to August 1955.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied entitlement to service 
connection for tinnitus and granted entitlement to service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating.    

In October 2004, the veteran and his friend (initials DCM) 
appeared at the Hartford RO and testified at a hearing before 
a Decision Review Officer (DRO).  A transcript of the 
proceeding is of record.


FINDINGS OF FACT

1.  Audiological evaluations establish the veteran's 
bilateral hearing loss is consistent with no more than Level 
I hearing impairment for the right (better) ear and Level I 
hearing impairment for the left (poorer) ear, with no 
exceptional pattern of hearing impairment.

2.  The veteran's current tinnitus is the result of his in-
service noise exposure.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

For the issue of entitlement to service connection for 
tinnitus, VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  This was 
accomplished by means of a letter from the RO to the veteran 
dated in November 2002.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App.  April 14, 2005).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  In this case, the 
claim for a compensable rating for hearing loss was received 
in a notice of disagreement after the March 2002 grant of 
service connection.  Therefore, the RO's November 2002 
development letter addressing entitlement to service 
connection satisfies VA's duty to notify.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all pertinent, identified records, 
as well as the report from  a June 2003 VA audiological 
examination.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

Hearing loss 

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
In this case, there is no indication that the private testing 
of record meets the regulatory requirements.  In any event, 
it is noted that private September 2002 audiological testing 
demonstrated average puretone thresholds of 39 decibels for 
the right ear and 45 decibels for the left ear.

On the authorized VA audiological evaluation in June 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
70
LEFT
25
30
50
65
65

There was average puretone thresholds of 49 decibels for the 
right ear and 53 decibels for the left ear.  Speech 
recognition scores were 94 percent for each ear.

Based on the above evidence, the most severe audiological 
findings of record for each ear are documented in the June 
2003 VA examination report.  Mechanical application of these 
findings to the rating schedule indicates that the veteran's 
hearing loss is no more than Level I impairment in the right 
ear and Level I impairment in the left ear.  In such a case, 
the numeric designations correlate under Table VII to a 
noncompensable disability rating.  

The VA audiometric findings do not document an exceptional 
pattern of hearing impairment that would support a 
compensable evaluation.  The audiological examination results 
do not document a puretone threshold of 55 decibels or more 
at each of the four specified frequencies, and there is no 
audiological finding of record showing a puretone threshold 
loss of 70 decibels at 2000 hertz.  See 38 C.F.R. § 4.86.

There is no other pertinent evidence of record that would 
entitle the veteran to a higher rating for bilateral hearing 
loss for any period.  The veteran's assertions of decreased 
hearing, the diagnoses and treatment of hearing loss, etc., 
are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because, as previously 
noted, "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, supra.

Accordingly, the competent evidence reflects the initially 
assigned noncompensable evaluation for bilateral hearing loss 
is appropriate, and a higher evaluation for any period 
thereafter is not warranted.

Tinnitus

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The June 2003 VA audiological examination report establishes the 
veteran currently suffers from tinnitus.  The service medical 
records do not establish and the veteran does not contend that 
his tinnitus began during service.  In fact, he testified that it 
began 10 years after service.  Transcript, p. 8.  He contends 
that although his tinnitus began after service, it is related to 
a considerable history of in-service noise exposure.  Cf. Hensley 
v. Brown, 5 Vet. App. 155, 164 (1993) (VA must consider whether 
post-service hearing loss is related to in-service noise exposure 
or acoustic trauma, regardless of whether there is evidence of 
in-service hearing loss.).  

The veteran's credible hearing testimony and the documentary 
evidence of record support his assertion that he was exposed 
to extensive noise and acoustic trauma in service consistent 
with his military duties aboard ship in the U.S. Coast Guard.  
He also reported post-service occupational noise exposure but 
added that although hearing protection was worn post-service, 
it was not worn during service.

At the October 2004 hearing, the DRO explained to the veteran 
that the record lacked a competent medical opinion linking 
the veteran's current tinnitus to service.    In March 2005, 
the veteran submitted a statement from Dr. Neri Holzer, an 
ear/nose/throat specialist, in which the physician relates 
tinnitus to exposure to loud noise on ships in the military.  
While the opinion lacks any detailed rationale, it generally 
attributes tinnitus to in-service noise exposure, and the 
record contains no competent evidence against the claim.   

Accordingly, the evidence in this case is in relative 
equipoise, such that the benefit of the doubt doctrine is for 
application, and the claim is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


